SUMMARY ORDER
UPON DUE CONSIDERATION of this appeal from a judgment entered in the United States District Court for the Southern District of New York (Castel, J.), it is hereby ORDERED, ADJUDGED, AND DECREED that the appeal is DISMISSED.
Defendant-Appellant Euclides Medina Melo (“Medina”) appeals from a judgment of conviction and sentence entered on January 17, 2006, following a plea of guilty to conspiracy to distribute and possess with intent to distribute five kilograms and more of cocaine, in violation of 21 U.S.C. § 846. He was sentenced to 135 months’ imprisonment, five years’ supervised release, and a special assessment of $100. On direct appeal, Medina challenges the effectiveness of his counsel in the proceedings below. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
The record on appeal is inadequate to determine precisely what happened below. See Brief for the Appellee at 14 n. **. Under the circumstances, it is appropriate to dismiss the appeal without prejudice to its being brought as part of a subsequent 28 U.S.C. § 2255 motion. Massaro v. United States, 538 U.S. 500, 504, 123 S.Ct. 1690, 155 L.Ed.2d 714 (2003) (“[I]n most cases a motion brought under § 2255 is preferable to direct appeal for deciding claims of ineffective assistance.”).
*359The appeal is therefore DISMISSED without prejudice to filing for § 2255 relief.